Title: From Thomas Jefferson to James Oldham, 11 October 1804
From: Jefferson, Thomas
To: Oldham, James


               
                  
                     Sir
                  
                  Washington Oct. 11. 04.
               
               I have duly recieved your’s of the 7th. and am sorry for your disappointment at Richmond. at this place what little private building is going on is engaged, and the public (wooden part) will wait for funds till next spring. the work which I could put into your hands at once, is
               
               
                  
                      12.
                     
                     a pair folding doors, mahogany, for partition between the Hall & Parlour,
                  
                  
                       7.
                     {
                     2. pair Mahogany sashes (lights 12. by 18) for windows of 2. square rooms looking into N.E. portico
                  
                  
                     1. sash do. for North Octagon bedroom to supply the one demolished.
                  
                  
                      18.
                     
                     4. semicircular sashes, pine, for the 4. pediments outside
                  
                  
                      22.
                     
                     5. semicircular do.
                     }
                     for the South Piazza as a Greenhouse pine
                  
                  
                      21.
                     
                     5 pr square do. 
                  
                  
                     150 
                     
                     about 30. panneled doors of pine. the pannels flat on both sides.
                  
                  
                     230. D.they wd.cost byEvans’sbook ofprices.
                     
                     supposing Richmond still the best place to set up, would not this job give you an opportunity of shewing there your stile of working, and give you time to get into employment? I have no objection to the having my doors made there, for I question if they would weigh much above 100. to 150 each. I had no intention that you should have been out of business on such short notice; and therefore shall consider your wages going on till you have a reasonable time to get into employ. Mr. Madison would have been very glad to have employed you: but he is not at all in readiness yet. he has a very wealthy brother in law, mr Macon, who is building a very large house near him. whether he wants workmen or not he does not know. but I think it very possible. he is not skilled in the style of work, yet he is a man who I am sure would wish for good work, if he understood directing it. my best wishes for your health & success.
                     
                  
                  
               
               
                  
                     Th: Jefferson
                  
               
            